This was a suit by appellees, a firm of lawyers, against appellants for professional fees in the sum of $400. J. B. Ross answered by general denial, and J. O. Ross specially answered that the contract sued upon was made by J. B. Ross without authority from him. Upon a trial to a jury, it was found that J. B. Ross contracted for J. O. Ross to pay appellees $400, the amount sued for, and that the contract was made "under the authority of J. O. Ross." The appeal is from the judgment in appellees' favor upon the jury verdict.
Appellants' assignments of error are too general and indefinite to present any matter for review, and upon that ground appellees have moved us not to consider appellants' assignments. However, we have carefully reviewed the facts and find the verdict of the jury abundantly supported. It is not necessary to consider further appellants' motion. The judgment of the trial court is in all things affirmed.
Affirmed.